DETAILED ACTION
This office action is in response to Application No. 17/152,802, filed on 20 January 2021.  Claims 1-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 6 May 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to an integrated circuit (IC) “structure”, which could encompass mere conceptual arrangements, layouts, etc.  The claimed IC structure differs from an actual IC, and the specification makes clear that the invention is directed to design (¶1-2); thus, “IC structure” does not appear to be a machine, manufacture, or composite of matter, but rather a mere concept or abstract layout.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mezhiba, “Impedance Characteristics of Power Distribution Grids in Nanoscale Integrated Circuits”.
Regarding claim 1, Mezhiba discloses an integrated circuit (IC) structure, comprising:
a function circuit (p. 1148, col. 1, Introduction, first paragraph); and
a power ground (P/G) mesh, electrically connected with the function circuit and comprising a first metal layer and a second metal layer, wherein the first metal layer and the second metal layer are respectively disposed with a plurality of ground wires and a plurality of power wires, the plurality of power wires of the first metal layer are electrically connected with the plurality of power wires of the second metal layer through a plurality of first vias, and the plurality of ground wires of the first metal layer are electrically connected with the plurality of ground wires of the second metal layer through a plurality of second vias, wherein a wire impedance of the first metal layer is different from a wire impedance of the second metal layer (p. 1148, col. 1, Introduction, first and second paragraphs; p. 1149, Fig. 1; p. 1150, Fig. 3; p. 1154, Fig. 13).
Regarding claim 2, Mezhiba discloses that the plurality of ground wires and the plurality of power wires of the first metal layer or the second metal layer constitute of two-dimensional patterns on an extension plane (p. 1149, Fig. 1).
Regarding claim 3, Mezhiba discloses that each of the plurality of ground wires and each of the plurality of power wires of the first metal layer or the second metal layer have at least one right-angled corner (p. 1149, Fig. 1).
Regarding claim 4, Mezhiba discloses that the plurality of ground wires and the plurality of power wires of the first metal layer are disposed in a staggered manner (p. 1149, Fig. 1). 
Regarding claim 5, Mezhiba discloses that at least a portion of wires of the plurality of ground wires and the plurality of power wires of the first metal layer form a first pattern, wherein the first pattern is a two-dimensional (2D) pattern, and a wire layout of the of the first metal layer is composed of the first pattern and shift, flipping, or rotating of the first pattern (p. 1149, Figs. 1 or 2; the first pattern can be a wire or two adjacent wires, and the layer is composed of shifting or flipping the wire or two adjacent wires). 
Regarding claim 6, Mezhiba that at least a portion of wires of the plurality of ground wires and the plurality of power wires of the second metal layer form a second pattern, wherein the second pattern is a 2D pattern, and a wire layout of the second metal layer is composed of the second pattern and shifting, flipping, or rotating of the second pattern (p. 1149, Figs. 1 or 2; the second pattern can be a wire or two adjacent wires, and the layer is composed of shifting or flipping the wire or two adjacent wires). 
Regarding claim 16, Mezhiba discloses that the first pattern and the second pattern have a shifting, flipping or rotating relation (p. 1149, Figs. 1 or 2, the patterns in each layer are rotated relative to each other).
Regarding claim 19, Mezhiba discloses that a wire height of the first metal layer is different from a wire height of the second metal layer, or a wire width of the first metal layer is different from a wire width of the second metal layer (p. 1149, Fig. 2; p. 1152, col. 2, last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mezhiba in view of US 6,747,349 to Al-Dabagh.
Regarding claim 11, Mezhiba does not appear to explicitly disclose that the first pattern comprises L-shaped patterns having an opening direction, and the second pattern compnses L-shaped patterns having an opposite opening direction to the opening direction of the first pattern.  Al-Dabagh discloses these limitations (Fig. 2).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mezhiba and Al-Dabagh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of an integrated circuit (IC) having a power distribution mesh that terminates at the periphery of the die.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mezhiba discloses ICs with power distribution meshes.  Al-Dabagh discloses a termination ring for IC power distribution meshes.  The teachings of Al-Dabagh are directly applicable to Mezhiba in the same way, so that Mezhiba would similarly use a termination ring for the power distribution mesh.
Regarding claim 12, Mezhiba does not appear to explicitly disclose that between a voltage input terminal and a voltage output terminal of the P/G mesh, at least one of the plurality of ground wires and at least one of the plurality of power wires disposed correspondingly to each other comprise an L-shaped wire and an L-shaped wire having the opposite opening direction.  Al-Dabagh discloses these limitations (Fig. 2; between a bond pad or second ring via and opposing side third ring via, there are multiple L-shaped wires having opposite opening directions).  Motivation to combine remains consistent with claim 11.
Regarding claim 13, Mezhiba does not appear to explicitly disclose that the wire layout of the first metal layer comprises a rectangular unit region, and the rectangular unit region comprises a first quadrant region, a second quadrant region, a third quadrant region and a fourth quadrant region, wherein in the first metal layer, the second quadrant region is formed by the first pattern, the first quadrant region and the second quadrant region are symmetrical to each other, the third quadrant region and the second quadrant region are symmetrical to each other, and the fourth quadrant region and the third quadrant region are symmetrical to each other.  Al-Dabagh discloses these limitations (Fig. 2).  Motivation to combine remains consistent with claim 11.
Regarding claim 14, Mezhiba does not appear to explicitly disclose that total numbers of the plurality of first vias are same as total numbers of the plurality of second vias in the first quadrant region, the second quadrant region, the third quadrant region and the fourth quadrant region.  Al-Dabagh discloses these limitations (Fig. 2, 8 first vias and 8 second vias in each quadrant).  Motivation to combine remains consistent with claim 11.
Regarding claim 15, Mezhiba does not appear to explicitly disclose that the wire layout of the second metal layer further correspondingly comprises the rectangular unit region, wherein in the second metal layer, the first quadrant region is formed by the second pattern, the second quadrant region and the first quadrant region are symmetrical to each other, the third quadrant region and the second quadrant region are symmetrical to each other, and the fourth quadrant region and the third quadrant region are symmetrical to each other. Al-Dabagh discloses these limitations (Fig. 2).  Motivation to combine remains consistent with claim 11.
Regarding claim 17, Mezhiba does not appear to explicitly disclose that the first pattern comprises L-shaped patterns having an opening direction, and the wire layout of the first metal layer comprises a rectangular unit region, wherein the rectangular unit region comprises a plurality of L-shaped pattern wires having different opening directions.  Al-Dabagh discloses these limitations (Fig. 2).  Motivation to combine remains consistent with claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 June 2022




/ARIC LIN/            Examiner, Art Unit 2851